—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 25, 1993 (People v Brammer, 189 AD2d 885), affirming a judgment of the County Court, Dutchess County, rendered September 28, 1989.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.